Citation Nr: 0408405	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 10 percent evaluation 
for post-traumatic stress disorder.

The Board notes that service connection for post-traumatic 
stress disorder had been granted by means of a July 1998 
rating decision and assigned a 50 percent evaluation, 
effective August 11, 1997.  The veteran was scheduled for a 
VA examination in March 2000 and failed to appear for the 
examination.  In June 2000, the RO proposed to reduce the 
veteran's evaluation for post-traumatic stress disorder from 
50 percent to noncompensable due to his failure to report for 
the examination and provided him with 60 days to submit a 
statement that he would be willing to report for the 
examination.  The record reflects that the June 2000 notice 
to the veteran was returned as undeliverable.  In August 
2000, the RO contacted the veteran's bank to request the most 
recent address for the veteran.  No response was received.  
In a September 2000 rating decision, the RO reduced the 
veteran's evaluation for post-traumatic stress disorder from 
50 percent to noncompensable, effective September 1, 2000.  
The following month, the veteran's representative submitted a 
statement, asserting that the veteran was willing to report 
for the examination.  

When the RO granted the 10 percent evaluation, it assigned an 
effective date of September 1, 2000.  This would establish 
that the post-traumatic stress disorder has been evaluated as 
follows:

50 percent 		from August 11, 1997, to August 
31, 2000
		10 percent 		September 1, 2000

The veteran's representative has stated that the veteran is 
seeking to "restore" the 50 percent evaluation.  While the 
veteran may be seeking to obtain a 50 percent evaluation for 
post-traumatic stress disorder, the Board notes that this is 
not a "restoration" issue; rather, it is a claim for an 
increased evaluation for the service-connected post-traumatic 
stress disorder. 

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

This case needs to be remanded.  A review of the record shows 
that VA has not fulfilled its duties under Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Specifically, section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claim for entitlement to an evaluation in excess of 
10 percent for post-traumatic stress disorder and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, the Board finds that the veteran must be provided with 
the above notice as to his claim.  

Additionally, the veteran has stated that he is in receipt of 
treatment for post-traumatic stress disorder at the Vet 
Center in Denver, Colorado.  Those treatment records have not 
been requested.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to an evaluation in 
excess of 10 percent for post-traumatic 
stress disorder and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should request the treatment 
records for post-traumatic stress 
disorder at the Vet Center in Denver, 
Colorado.

3.  The RO should then readjudicate the 
claim for entitlement to an evaluation in 
excess of 10 percent for post-traumatic 
stress disorder.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


